265 S.W.3d 387 (2008)
Cathy WRIGHT, Respondent,
v.
Debbie McLALLEN, Appellant.
No. WD 69096.
Missouri Court of Appeals, Western District.
October 7, 2008.
James Switzer, Clinton, MO, for appellant.
Cathy Wright, Nevada, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Debbie McLallen appeals the circuit court's judgment granting Cathy Wright a full order of protection from McLallen. We affirm in this per curiam order pursuant to Rule 84.16(b).